COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
EPIFANIO CORTEZ,)
		      No. 08-02-00320-CR

)
			Appellant,)
			 Appeal from

)
v.)
		 County Court at Law No. 1

)
THE STATE OF TEXAS,)
		   of El Paso County, Texas

)
			Appellee.)
		      (TC# 20000C16351)


MEMORANDUM OPINION


	Epifanio Cortez appeals his conviction for driving while intoxicated.  A jury found Appellant
guilty, and the court assessed punishment at a fine of $2,000, probated for $500, together with
confinement in the county jail for one year, probated for two years, plus ten days in jail to be served
on weekends.  We affirm.
	Following his conviction, Appellant filed a notice of appeal but failed to make financial
arrangements to pay for the reporter's record.  We directed the trial court to conduct a hearing to
determine whether Appellant desired to prosecute his appeal and whether he had retained counsel,
was entitled to court-appointed counsel, or wanted to continue pro se.  The trial judge found that
Appellant was not entitled to court-appointed counsel or a record at county expense and that he
appeared to want to continue his appeal.  Consequently, we entered an order that the appeal be
submitted on the clerk's record alone.  See Tex.R.App.P. 37.3(c).  Appellant has not favored us with
a brief.  In the interest of justice, we have reviewed the entire record, but have found no fundamental
error.  See Lott v. State, 874 S.W.2d 687 (Tex.Crim.App. 1994).  Accordingly, the judgment of the
trial court is affirmed.


February 12, 2004					 
 ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)